Title: To Benjamin Franklin from Genet, 26 July 1778
From: Genet, Edme-Jacques
To: Franklin, Benjamin


 
Monsieur
A V[ersai]lles ce 26. juillet 1778.
Je suis bien faché que le n° 49 ait paru hier. J’y aurois inséré avec le plus grand empressement le § 1er de la lettre du Dr. Cooper, que j’ai l’honeur de vous renvoyer ici en original, et tous mes lecteurs à Paris et dans le Royaume y auroient vû avec plaisir la cargaison de la Duchesse de Grammont, heureusement arrivée a sa destination, et dont le prix coûtant en France, a eté de huit cents mille livres. Personne ne doute ici de l’avantage que nous procure le commerce de l’amérique, mais ce sera toujours faire plaisir à notre nation que de lui en articuler les détails, pour lui donner la jouissance de s’applaudir de ce qu’Elle a fait. Le n° 50. ne tardera point à paroitre, et vous y verrés cette cargaison, avec l’extrait convenable de la lettre du Dr. Cooper et les passages interessans de la gazette, que vous avés aussi communique a Msgr. le Cte. de Vergennes, et que vous trouverés pareillement ici. J’attens au surplus ceux qu’il vous plaira encore de m’envoyer. Je vois, Monsieur, dans la lettre du Dr. Cooper que deux imprimeurs de Boston veulent y faire une gazette pour laquelle ils compteroient principalement sur des articles de France capables d’entretenir l’union et la satisfaction des deux nations. Je me félicite d’avoir conçu ici un projet tout semblable, dont j’ai déja eu l’honeur de vous parler plusieurs fois. Je ne l’ai pas encore mis formellement sous les yeux de Msgr. le Cte. de Vergennes, du ressort de qui seroit l’execution, et qui me paroit disposé à y consentir. Je serois infiniment flatté que sa derniere détermination fût motivée par le suffrage des Honorables plénipotentiaires et l’encouragement particulier que vous daigneriés y donner. Je prens la liberté de mettre le plan en substance sous vos yeux et d’y ajouter
Premierement que le privilege me rendant le Chef de l’entreprise, je puis répondre aux honorables deputés que ce ne sera point tant une affaire de marchandise, que de sentiment, c’est à dire
2° que tout y sera calculé pour cimenter l’union des deux Païs, et le contentement qu’ils doivent avoir l’un de l’autre
3° pour promouvoir entre eux l’industrie et le commerce jusqu’au plus haut dégré possible, et surtout du coté de la France pour reduire le monopole, et établir le concours qui assure la bonne foi etc.
4° que cette gazette angloise sera vendue à l’amérique presque pour le prix du papier, qui encore ne sera pas de la plus chere qualité.
J’entens que j’ai la parole des libraires imprimeurs mes associés, qu’ils ne chercheront le profit par le débit en Amérique que sur le grand nombre, et que par conséquent le prix sera d’un bon tiers au dessous de ce qu’il seroit en France, s’il s’y en place quelques exemplaires ce qui est croyable dans les circonstances actuelles
5° que ce sera le seul papier de cette espece qui sortira de France, ainsi que le garantit le privilege exclusif qui me sera donne; d’où doit résulter
6° que l’amérique n’en recevra que ce qui est nécessaire pour donner une nouvelle vie a ses propres gazettes, qui pourront réimprimer, commenter, répondre etc. et augmenter par là la curiosité de leurs lecteurs, sans que le débit de cinq ou six mille copies, de la notre, fut presque sensible sur toute l’étendue de ce vaste continent et leur porte préjudice.
Je souhaite, Monsieur, que ce plan vous soit agréable [et] à vos honorables collègues, et je recevrai avec reconnoissance ou vos observations pour le changer, ou votre agrément donné sous la condition du bon plaisir du Ministre. Je suis avec un profond respect Monsieur Votre très humble et très obeissant serviteur
Genet


P.S. Je songe Monsieur, que vous pourriés avoir régulierement les deux gazettes que vous désirés, par ce moyen ci. Il faudroit que vous eûssiés la bonté d’écrire à un de vos amis à Londres, de mettre à la poste les dites deux gazettes par chaque ordinaire avec addresse, à moi, en ces termes—à Monsieur Monsieur Genet à Versailles. Sans autre chose. Je connoitrai en ouvrant le paquet qu’elles sont pour vous et je vous les enverrai sur le champ. Recommandés qu’on n’en envoye pas d’avantage, parce que je reçois déja des paquets, francs de port comme le seront ceux là. Vous payerés à Londres les deboursés de votre ami et vous n’aurés rien à me rendre. Mais cela ne durera qu’autant que les ports de Douvres et de Calais resteront ouverts pour la correspondance. Il faudra après un autre arrangement par Ostende.
P.S. 26 july. As it is seriously my résolution that the paper shou’d be sold to the Americans at the lowest price possible, and that with that view, it shall be printed upon a very cheap sort of paper, that contrafaction may not take place in america, unless with disadvantage. Your Honour will oblige me particularly, if you don’t think the quantity of five or six thousand in the whole continent won’t find a sale, to let me know your fears and apprehensions on the subject. Besides I must tell your Honour that we intend only to try with three or four numbers and let it alone till we receive answers from america with orders to the printers, and if there is no hopes of a large Sale, and that on the contrary we find the americans disposed to get the Sale intirely for themselves by reprinting we’ll give it over.
The Booksellers are agreed to receive the returns, not in money, but in goods of the country such as find a vent in ours, and they’ll chuse to have five or six Booksellers in the principal Seaport towns along the coast to be their retailers. I beg a thousand pardons for this further importunity. You’ll surely approve of the motive, which is the want of being here to save ourselves on the quantity, by contenting ourselves with the smallest profit.

 
Notation: Genet Juillet 78
